    Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 1 of 7




                           EXHIBIT D

Hiatt v. Brigham Young Univ., 2021 U.S. Dist. LEXIS
3269, Case No. 1:20-cv-00100-TS, Opinion and Order
(D. Utah Jan. 7, 2021)
              Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 2 of 7


No Shepard’s Signal™
As of: January 21, 2021 7:44 PM Z


                                      Hiatt v. Brigham Young Univ.
                         United States District Court for the District of Utah, Central Division
                                    January 7, 2021, Decided; January 7, 2021, Filed
                                              Case No. 1:20-CV-00100-TS

Reporter
2021 U.S. Dist. LEXIS 3269 *; __ F. Supp. 3d __; 2021 WL 66298


CHASE HIATT, Plaintiff, v. BRIGHAM YOUNG
                                                             Opinion by: TED STEWART
UNIVERSITY, Defendant.



                                                             Opinion
Core Terms
in-person, tuition, unjust enrichment, impracticability,     MEMORANDUM DECISION AND ORDER DENYING
argues, Declaration, documents, breach of contract           DEFENDANT'S MOTION TO DISMISS FOR FAILURE
claim, implied-in-fact, on-campus, semester, alleges,        TO STATE A CLAIM
changes, parties, financial responsibility, breach of
contract, express contract, contracts, mandatory,            This matter is before the Court on Defendant Brigham
catalog, plaintiff's claim, disclaimer, website, campus      Young University's ("BYU") motion to dismiss ("Motion"),
                                                             which asks the Court to dismiss this matter for failure to
                                                             state a claim. For the following reasons, the Court
                                                             denies the Motion.
Counsel: [*1] For Chase Hiatt, an individual on behalf       I. BACKGROUND
of himself and all others similarly situated, Plaintiff:
Jeremy B. Francis, LEAD ATTORNEY, PRO HAC VICE,              Coronavirus Disease 2019 ("COVID-19") is a deadly,
THE SULTZER LAW GROUP P.C., NEW YORK, NY;                    novel coronavirus that was discovered [*2] in late 2019
Michael Jay Watton, LEAD ATTORNEY, WATTON LAW                and spread very quickly in the first months of 2020.
GROUP, 301 W WISCONSIN AVE; Brett R. Cohen,                  COVID-19 caused a global pandemic that has affected
Michael A. Tompkins, PRO HAC VICE, LEEDS BROWN               all facets of regular life. As one example, in and around
LAW PC, CARLE PLACE, NY.                                     March 2020 many universities in the United States,
                                                             including BYU, adjusted the ways they conducted
                                                             classes and other campus activities to prevent the
For Brigham Young University, a Utah corporation,            spread of COVID-19.1 This included moving most or all
Defendant: Christopher A. Bauer, LEAD ATTORNEY,
                                                             in-person classes to an online format and closing or
BRIGHAM YOUNG UNIVERSITY, OFFICE OF THE
                                                             cancelling many on-campus facilities and services.2
GENERAL COUNSEL, PROVO, UT; David M.
                                                             These changes set the stage for Plaintiff's claims.
Andersen, LEAD ATTORNEY, BRIGHAM YOUNG
UNIVERSTIY, OFFICE OF THE GENERAL COUNSEL,                   Plaintiff was an undergraduate student at BYU during
PROVO, UT; James S. Jardine, Samuel C. Straight,             the relevant semesters,3 and his Complaint presents a
LEAD ATTORNEYS, RAY QUINNEY & NEBEKER PC,                    proposed class action on behalf of himself and BYU
SALT LAKE CITY, UT.


                                                             1 See    Docket No. 2 ¶¶ 21-24.

Judges: TED STEWART, United States District Judge.           2 Id.


                                                             3 Id.   ¶ 10.

                                                     Salvatore Davi
                      Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 3 of 7
                                                                                                                Page 2 of 6
                                                 2021 U.S. Dist. LEXIS 3269, *2

students who paid tuition for any semester or term                that is plausible on its face."15 Legal conclusions alone
affected by COVID-19.4 Undergraduate students at BYU              are not sufficient.16 When reviewing a motion [*4] to
paid between $2,895 and $5,970 in tuition,5 and                   dismiss, a court must assume all the facts alleged in the
graduate students paid between $430 to $860 per credit            complaint are true.17 The court must also limit its review
hour in tuition for the Winter 2020 semester.6 The                to the four corners of the Complaint and documents
students also paid mandatory fees in addition to their            incorporated by reference in the Complaint.18
tuition.7 According to the Complaint, BYU "agreed to . . .
                                                                  III. ANALYSIS
provide an in-person and on-campus live education as
well as the services and facilities to which the                  BYU seeks dismissal on Plaintiff's breach of contract
Mandatory fees they paid pertained" [*3] in return.8              and unjust enrichment claims. Both of the claims are
Plaintiff supports this alleged agreement by referencing          governed under Utah law, as detailed below.
BYU's website, promotional materials, and acceptance
letters that market and promote the in-person education           A. BREACH OF CONTRACT
and campus services BYU provides.9 Then, during the               In its Motion, BYU argues that Plaintiff's breach of
Winter 2020 semester, BYU unexpectedly changed its                contract claim should be dismissed for two reasons.
in-person classes to online classes and stopped                   First, BYU argues there is no contract term requiring
providing many on-campus services to prevent the                  BYU to provide in-person education and campus
spread of COVID-19.10 Despite these changes, BYU                  services, so BYU did not breach the contract. Second,
has not refunded any part of the tuition or mandatory             BYU argues that even if the contract does contain a
fees it assessed for the Winter semester or any other             term requiring BYU to provide in-person education and
semester affected by COVID-19.11 Plaintiff brought this           services, BYU is excused because it would be
Complaint against BYU for breach of contract and, in              impracticable to provide in-person education and
the alternative, unjust enrichment because of the                 services during a global pandemic. Each of these
changes BYU made due to COVID-19.12 Now, with this                arguments will be addressed individually.
Motion, BYU challenges the entire Complaint for failure
to state a claim.13
II. STANDARD OF REVIEW                                            1. Prima Facie Case

A court may dismiss a complaint when it fails to state a          In Utah, the necessary elements of a breach of contract
                                                                  claim are "(1) a contract, (2) performance by the party
claim upon which relief can be granted.14 "To survive a
                                                                  seeking recovery, (3) breach of the contract by the other
motion to dismiss, a complaint must contain sufficient
                                                                  party, and (4) damages."19 While BYU admits, for the
factual matter, accepted as true, to state a claim to relief
                                                                  purposes of its [*5] Motion, that Plaintiff sufficiently
                                                                  alleges the existence of a contract, the parties do not
                                                                  agree about the terms of the contract. BYU argues that
4 Id.   ¶ 3.

5 Id.   ¶ 2.
                                                                  15 Ashcroft
                                                                            v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.
6 Id.   ¶ 19.
                                                                  Ed. 2d 868 (2009) (citation and internal quotation marks
7 Id.   ¶ 2.                                                      omitted).

8 Id.                                                             16 Id. at 679 ("While legal conclusions can provide the
        ¶ 50.
                                                                  framework of a complaint, they must be supported by factual
9 Id.   ¶¶ 52-55.                                                 allegations.").

10 Id.   ¶¶ 3-4.                                                  17 Hall,   935 F.2d at 1109.
11 See    generally id.                                           18 Smithv. United States, 561 F.3d 1090, 1098 (10th Cir.
12 Id.
                                                                  2009); Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir.
         ¶¶ 10, 38, 48-70.
                                                                  1994).
13 Docket       No. 21, at 1.
                                                                  19 Am.W. Bank Members, L.C. v. State, 2014 UT 49 ¶ 15, 342
14 Hall   v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).       P.3d 224.

                                                          Salvatore Davi
                  Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 4 of 7
                                                                                                                 Page 3 of 6
                                             2021 U.S. Dist. LEXIS 3269, *5

it did not agree to provide in-person instruction or on-        privilege of registration without providing any type of
campus services and therefore did not breach the                instruction. Such a reading of the Financial
agreement. But Plaintiff argues that BYU's website,             Responsibility Declaration is untenable and inconsistent
promotional materials, and his acceptance letter                with the relationship between a university and its
establish a contract in which BYU agreed to provide in-         students. While BYU is correct that nothing in this
person education and on-campus services, and BYU did            declaration requires in-person instruction, it surely
breach this agreement. Thus, the relevant question is           suggests that BYU owes more to its students than
whether Plaintiff, in the Complaint, sufficiently alleges a     simply allowing them to register or receive some
contract in which BYU agreed to provide in-person               modicum of services.
instruction and on-campus services.
                                                                Next, BYU points to a disclaimer in its catalog, which
As an initial matter, the Court will address BYU's              states
argument that there is no contract requiring BYU to                  The university makes every reasonable effort to
provide in-person education and services. Importantly,               provide accurate information in the contents of this
"a court should consider no evidence beyond the                      catalog but reserves the right to make changes at
pleadings on a Rule 12(b)(6) motion to dismiss" except               any time without prior notice. The university
for "documents referred to in the complaint if the                   reserves the right to change or discontinue
documents are central to the plaintiff's claim and the               graduation requirements, department majors,
parties do not dispute the documents' authenticity."20               individual courses, instructors, and all other aspects
BYU supports its argument with two documents: the                    of university operations. In the event the university
Financial Responsibility Declaration and BYU's catalog.              determines to make changes in curriculum, it will
Plaintiff does not explicitly [*6] reference either of these         post these changes as soon as practical within this
documents in the Complaint, but Plaintiff does broadly               online catalog. It is recommended that students
refer to the BYU website. Though these documents are                 regularly check this catalog for possible changes.22
not listed by name in the Complaint, they can be found
on the BYU website. Thus, it is not clear whether the           In the employment [*8] context, courts have held that a
Financial Responsibility Declaration and the catalog are        clear and conspicuous waiver may prevent the creation
referred to in the Complaint or central to Plaintiff's claim,   of an implied-in-fact contract.23 "The prominence of the
but Plaintiff does not dispute their authenticity. Plaintiff    text, the placement of the disclaimer, and the language
also does not argue that these documents should not be          of the disclaimer are all relevant factors in determining
considered. In an attempt to give BYU every allowance           whether a disclaimer is clear and conspicuous."24 Here,
supported by law, the Court will consider these                 there is insufficient information for the Court to
documents.                                                      determine whether this disclaimer bars Plaintiff's claim
                                                                as a matter of law.
The two documents BYU submitted do not support
dismissal. First, the Financial Responsibility Declaration      BYU also argues that the Court should not interfere with
states "I understand that when I register for any class or      BYU's academic decisions.25 BYU cites to several
receive any service from BYU I accept full responsibility       cases in which courts have declined to interfere in
to pay all tuition, fees, and other associated costs            academic decisions such as academic dismissals.26
assessed as a result of my registration and/or receipt of
services."21 While this declaration does not explicitly
                                                                22 Docket   No. 21, at 10.
require BYU to provide in-person learning, it does not
conflict with Plaintiff's claim. Further, BYU's argument
                                                                23 Hodgson     v. Bunzl Utah, Inc., 844 P.2d 331, 334 (Utah
that its obligation to Plaintiff is complete when he
registers for classes or receives any service defies            1992).
logic. [*7] Under this interpretation, BYU would be             24 Tomlinson   v. NCR Corp., 2014 UT 55 ¶ 24, 345 P.3d 523.
permitted to require full tuition payment for the mere
                                                                25 Docket   No. 21, at 10-11.

                                                                26 See  Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78,
20 Alvaradov. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir.
                                                                90, 98 S. Ct. 948, 55 L. Ed. 2d 124 (1978) (declining to
2007) (quoting Jacobsen v. Deseret Book Co., 287 F.3d 936,
                                                                interfere in the decision to dismiss a student); Gaspar v.
941 (10th Cir. 2002)).
                                                                Bruton, 513 F.2d 843, 850 (10th Cir. 1975) (declining to
21 Docket   No. 21-1, at 5.                                     interfere in the decision to dismiss a student); Assenov v.

                                                      Salvatore Davi
                 Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 5 of 7
                                                                                                                 Page 4 of 6
                                               2021 U.S. Dist. LEXIS 3269, *8

However, Plaintiff is not asking the Court to interfere in         Though BYU argues that Plaintiff's Complaint is lacking,
BYU's academic or pedagogical choices by requiring                 Plaintiff sufficiently alleges facts to support the breach of
BYU to provide in-person education or change its                   contract claim. First, Plaintiff supports the existence of a
methods of education. Rather, Plaintiff is asking for a            contract with reference to BYU's website, promotional
refund of tuition and/or mandatory fees for the breach of          and marketing materials, and Plaintiff's acceptance
contract alleged. The requested relief does not require            letter. [*10] According to Plaintiff, BYU "promoted its in-
the Court to ask BYU to change its operations or                   person educational services as being valuable to
otherwise interfere in BYU's academic decisions, so this           students' educational experiences," and impliedly
argument does not support granting the Motion.                     promised these in-person educational experiences,
                                                                   opportunities, and services in its acceptance letter to
Next, the Court will address whether Plaintiff sufficiently        Plaintiff. While Plaintiff could certainly do more to shore
alleges a contract [*9] in which BYU agreed to provide             up these allegations, these are facts that could support
in-person instruction and on-campus services. Under                an enforceable implied-in-fact contract under Utah law
Utah law, a contract can consist of an express contract            with a term requiring BYU to provide in-person
or an implied-in-fact contract.27 Contracts implied in fact        education and services. And an express agreement
are "contracts established by conduct" and, like express           would not necessarily preclude the enforceability of the
contracts, "require a meeting of the minds."28 Utah                alleged implied-in-fact contract. These facts support the
courts have not specifically addressed whether students            first element for the breach of contract claim.
can use a university's publications as evidence of an
implied-in-fact contract, but they "have stated that an            The Complaint also alleges facts supporting the other
employee may use an employer's written policies,                   three elements for a breach of contract claim. According
bulletins, or handbooks as evidence of an implied-in-fact          to the Complaint, BYU announced that it would cancel
contract."29 The principle exists to "give effect to the           in-person classes and begin offering all classes online
intent of the parties," which would apply to other                 on March 13, 2020. This is a breach of the alleged
contracts, including student-university contracts.30 Utah          agreement in which BYU agreed to provide in-person
law also does not foreclose the enforceability of an               education and services. Next, the Complaint states that
implied-in-fact contract when there is also an express             Plaintiff performed his obligation by paying the tuition
contract between the parties.31                                    and fees. Finally, the Complaint alleges that Plaintiff has
                                                                   damages from the breach of [*11] contract because he
                                                                   did not receive the valuable education and other
Univ. of Utah, 553 F. Supp. 2d 1319, 1328 (D. Utah 2008)           services for which he paid. Therefore, Plaintiff has
(declining to interfere in the decision to dismiss a student);     stated sufficient facts to satisfy the liberal requirements
Axson-Flynn v. Johnson, 356 F.3d 1277, 1292 n.14 (10th Cir.        to plead a claim for breach of contract under Rule 8(a).
2004) (citing cases in which the Supreme Court has declined
to interfere in academic dismissals, expulsions, discipline, and
uniform requirements).
                                                                   2. Impracticability
27 See Sachs v. Lesser, 2007 UT App 169 ¶ 16, 163 P.3d 662
                                                                   Next, BYU argues the Court should grant its Motion
(analyzing breach of contract under an express contract and
                                                                   because, even if it did breach the contract, BYU is
an implied in fact contract theory), rev'd on other grounds by
Sachs v. Lesser, 2008 UT 87, 207 P.3d 1215; Berube v.              excused from this alleged obligation because it is
Fashion Ctr., Ltd., 771 P.2d 1033, 1044 (Utah 1989) ("An           impracticable for BYU to provide in-person education
employee may demonstrate that his at-will termination              and services during the COVID-19 pandemic. In Utah,
breached an express or implied agreement with the employer         impracticability is a defense against a breach of contract
to terminate him for cause alone.").                               claim.32 "Dismissal of a claim under Rule 12(b)(6) on
                                                                   the basis of an affirmative defense . . . is proper where
28 Jones v. Mackey Price Thompson & Ostler, 2015 UT 60 ¶           that defense is clear from the face of the Complaint."33
44, 355 P.3d 1000.

29 Hodgson,   844 P.2d at 333.
                                                                   32 SeeW. Props. v. S. Utah Aviation, Inc., 776 P.2d 656, 658
30 Berube,   771 P.2d at 1044.                                     (Utah Ct. App. 1989).

31 SeeWood v. Utah Farm Bureau Ins., 2001 UT App 35 ¶ 14,          33 VanLandingham v. Grand Junction Reg'l Airport Auth., 46 F.
19 P.3d 392.                                                       Supp. 3d 1119, 1124 (D. Colo. 2014); see also Bullington v.

                                                         Salvatore Davi
                  Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 6 of 7
                                                                                                               Page 5 of 6
                                           2021 U.S. Dist. LEXIS 3269, *11

Thus, the relevant question is whether BYU's defense of       restitution.38 For these reasons, the Court will not
impracticability is clear from the face of Plaintiff's        dismiss the breach of contract claim.
Complaint.
                                                              B. UNJUST ENRICHMENT
"The doctrine of impracticability excuses a party's
performance 'if an unforeseen event occurs after              BYU also argues that Plaintiff's unjust enrichment claim
formation of the contract and without fault of the            should be dismissed because the contract between
obligated party, which event makes performance of the         Plaintiff and BYU precludes the unjust enrichment claim.
obligation impossible or highly impracticable.'"34            Rule 8 explicitly states that complaints can include
However, "a party may not defend on grounds of                claims for "relief in the alternative,"39 but "where an
impracticability when that party takes on the [*12] risk      express contract covering the subject matter of the
that a supervening event will occur and render                litigation exists, recovery for unjust enrichment is not
performance impracticable or impossible."35 BYU asks          available."40
the Court to take judicial notice of governmental orders
                                                              While the Court agrees that Plaintiff cannot ultimately
related to COVID-19 and argues that the COVID-19
                                                              succeed on both the breach of contract claim and the
pandemic and the related governmental orders
                                                              unjust enrichment claim, Plaintiff sufficiently alleges
constitute the "unforeseen event" that made its
                                                              these two claims in the alternative, and both claims can
performance impracticable. And BYU argues that
                                                              survive the Motion. Though some decisions in Utah
Plaintiff, not BYU, bore the risk of a supervening event
                                                              courts and in this district have granted motions to
because of the language of the Financial Responsibility
                                                              dismiss unjust enrichment claims under Utah law
Declaration in which Plaintiff agreed to "pay all tuition
                                                              because of the [*14] existence of a contract, those
upon registration."36
                                                              cases are distinguishable from this case. Specifically,
Even if this Court took judicial notice of the                those cases all had obvious, express, written contracts
governmental orders, the Court could not grant the            between the parties and no dispute about the
Motion on the impracticability defense. It is essential to    enforceability of those contracts.41 But here, as
know which party bears the risk of the agreement before       mentioned previously, Plaintiff's Complaint does not
determining whether impracticability is a valid defense.      necessarily allege an express contract. One of the
BYU argues that "the question [of who bears risk] is          questions presented by the Complaint is whether there
unequivocally answered in this case by the financial          is an enforceable contract between the parties. The
responsibility declaration."37 But the language in the        facts and evidence may establish an express contract,
declaration does not "unequivocally" answer which party       an implied-in-fact contract, or no enforceable contract
bears the risk. It simply states that Plaintiff agreed to     between the parties. Thus, the unjust enrichment claim
pay tuition and fees at the time of registration or receipt   is not precluded at this stage.
of services—there is no mention of risk. Moreover,
the [*13] other facts Plaintiff references in the
                                                              38 Restatement     (Second) of Contracts § 377 (Am. Law Inst.
Complaint do not provide a clear answer to whether
                                                              1981).
Plaintiff or BYU would bear the risk either. Therefore,
BYU's defense is not clear on the face of the Complaint.      39 Fed.   R. Civ. P. 8(a)(3).
Further, even if it was impossible for BYU to provide in-
person education, BYU could still be required to provide      40 U.S.Fid. v. U.S. Sports Specialty, 2012 UT 3 ¶ 13, 270 P.3d
                                                              464 (quoting Selvig v. Blockbuster Enters., LC, 2011 UT 39 ¶
                                                              30, 266 P.3d 691).
United Air Lines, Inc., 186 F.3d 1301, 1310 n.3 (10th Cir.
1999) (overruled on other grounds).                           41 Id.at ¶ 14 (dismissing an unjust enrichment claim when
                                                              there is a written insurance policy); Wilcox v. Career Step,
34 Cent.  Utah Water Conservancy Dist. v. Upper E. Union      L.L.C., No. 2:08-CV-998-CW, 2010 U.S. Dist. LEXIS 14457,
Irrigation Co., 2013 UT 67 ¶ 28, 321 P.3d 1113 (quoting W.    2010 WL 624863, at *6 (D. Utah Feb. 19, 2010) (unpublished)
Props., 776 P.2d at 658).                                     (dismissing an unjust enrichment claim where the complaint
                                                              alleged an express, written contract for the work plaintiff did);
35 Id.
                                                              Anapoell v. Am. Express Bus. Fin. Corp., No. 2:07-CV-198-
36 Docket   No. 29, at 12.                                    TC, 2007 U.S. Dist. LEXIS 88182, 2007 WL 4270548, at *5—
                                                              *6 (D. Utah Nov. 30, 2007) (unpublished) (dismissing an unjust
37 Id.                                                        enrichment claim when there was a written lease agreement).

                                                    Salvatore Davi
                  Case 1:20-cv-01141-CRC Document 38-4 Filed 02/18/21 Page 7 of 7
                                                                                    Page 6 of 6
                                          2021 U.S. Dist. LEXIS 3269, *14

In addition, the Complaint sufficiently alleges facts
supporting all of the necessary elements of an unjust
enrichment claim. In Utah, the elements of an unjust
enrichment claim are "(1) a benefit conferred on one
person by another; (2) an appreciation or knowledge by
the conferee of the benefit; and (3) the acceptance or
retention by the conferee of the benefit under such
circumstances as to make it inequitable for the conferee
to retain the benefit without payment of its value."42
Plaintiff [*15] alleges that he conferred a benefit on
BYU when he paid tuition and mandatory fees for the
relevant semesters and terms. BYU knew about the
benefit and allowed Plaintiff to register for classes and
receive campus services. BYU then retained the full
tuition and mandatory fees after BYU cancelled in-
person classes and campus services, which is allegedly
inequitable because Plaintiff did not receive the valuable
in-person education or the services and facilities for
which he paid. Therefore, the Court will not dismiss the
unjust enrichment claim.
IV. CONCLUSION

It is therefore

ORDERED that Defendant's Motion to Dismiss for
Failure to State a Claim (Docket No. 21) is DENIED.

DATED January 7, 2021.

BY THE COURT:

/s/ Ted Stewart

TED STEWART

United States District Judge


  End of Document




42 Rawlings   v. Rawlings, 2010 UT 52 ¶ 29, 240 P.3d 754
(internal citation and quotation marks omitted).

                                                   Salvatore Davi
